            Case 7:20-cv-01521-VB Document 16 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 DEVORAH RAVITZ,                                                            Civil Action No:

                                                Plaintiff,                  7:20-cv-01521-VB


          -v.-


 DISCOVER BANK,

                                              Defendant.
------------------------------------------------------------------------x

                               JOINT STIPULATION OF DISMISSAL

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

for Plaintiff Devorah Ravitz and Defendant Discover Bank on behalf of the parties in the above-

captioned action, that whereas no party hereto is an infant, incompetent person for whom a

committee has been appointed or conservatee, and no person not a party has an interest in the

subject matter of the action, that this action is dismissed with prejudice and without costs to either

party pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Dated: July 28, 2020

 For Plaintiff Devorah Ravitz                                For Defendant Discover Bank


 _____________________________                               ____________________________
 David Paul Force                                            Daniel Noah Bertaccini
 Stein Saks, PLLC                                            Stroock & Stroock & Lavan LLP
 285 Passaic Street                                          180 Maiden Lane
 Hackensack, NJ 07601                                        New York, NY 11215
 201-282-6500                                                212-806-6497
 dforce@steinsakslegal.com                                   dbertaccini@stroock.com



                                                         1
          Case 7:20-cv-01521-VB Document 16 Filed 07/29/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on July 29, 2020, a copy of the foregoing was filed electronically in the ECF

system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                              /s/ David Paul Force
                                              David Paul Force
                                              Stein Saks, PLLC
                                              285 Passaic Street
                                              Hackensack, NJ 07601
                                              Attorneys for Plaintiff




                                                 2
